Exhibit 10.4

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
June 24, 2009 (the “Effective Date”), by and between Government Properties
Income Trust, a Maryland real estate investment trust (the “Company”), and Adam
D. Portnoy (“Indemnitee”).

 

WHEREAS, Indemnitee currently serves as the President and a Managing Trustee of
the Company and may, in connection therewith, be subjected to claims, suits or
proceedings arising from such service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such President
and Managing Trustee, the Company has agreed to indemnify and to advance
expenses and costs incurred by Indemnitee in connection with any such claims,
suits or proceedings, to the maximum extent permitted by law as hereinafter
provided; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.           Definitions.  For purposes of this Agreement:

 

(a)       “Change in Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if after
the Effective Date (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of all the Company’s
then-outstanding securities entitled to vote generally in the election of
trustees without the prior approval of at least two-thirds of the members of the
Board of Trustees of the Company (the “Board of Trustees”) in office immediately
prior to such person attaining such percentage interest; (ii) there occurs a
proxy contest, or the Company is a party to a merger, consolidation, sale of
assets, plan of liquidation or other reorganization not approved by at least
two-thirds of the members of the Board of Trustees then in office, as a
consequence of which members of the Board of Trustees in office immediately
prior to such transaction or event

 

--------------------------------------------------------------------------------


 

constitute less than a majority of the Board of Trustees thereafter; or
(iii) during any period of two consecutive years, other than as a result of an
event described in clause (a)(ii) of this Section 1, individuals who at the
beginning of such period constituted the Board of Trustees (including for this
purpose any new trustee whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
trustees then still in office who were trustees at the beginning of such period)
cease for any reason to constitute at least a majority of the Board of Trustees.

 

(b)       “Corporate Status” means the status of a person who is or was a
director, trustee, officer or agent of the Company and the status of a person
who, while a director, trustee, officer or agent of the Company, is or was
serving at the request of the Company as a director, trustee, officer or agent
of another foreign or domestic real estate investment trust, corporation,
partnership, limited liability company, joint venture, trust, other enterprise
or employee benefit plan.

 

(c)       “Disinterested Trustee” means a trustee of the Company who is not and
was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

 

(d)       “Expenses” means all expenses, including, but not limited to, all
reasonable attorneys’ fees and costs, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a Proceeding.

 

(e)       “Independent Counsel” means a law firm, or a member of a law firm,
selected by the Indemnitee and reasonably acceptable to the Company, that is
experienced in matters of business law and that neither is, nor in the past two
years has been, retained to represent (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnities of the
Company under similar indemnification agreements), or (ii) any other party to or
participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder.

 

(f)        “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative (including on appeal), except one initiated by
an Indemnitee pursuant to Section 9.

 

Section 2.           Indemnification - General.  The Company shall indemnify,
and advance Expenses to, Indemnitee (a) as provided in this Agreement and
(b) otherwise to the maximum extent permitted by Maryland law in effect on the
Effective Date and as amended from time to

 

2

--------------------------------------------------------------------------------


 

time; provided, however, that no change in Maryland law shall have the effect of
reducing the benefits available to Indemnitee hereunder based on Maryland law as
in effect on the Effective Date.  The rights of Indemnitee provided in this
Section 2 shall include, without limitation, the rights set forth in the other
sections of this Agreement, including any additional indemnification permitted
by Section 2-418(g) of the Maryland General Corporation Law (“MGCL”), as
applicable to a Maryland real estate investment trust by virtue of
Section 8-301(15) of the Maryland REIT Law.

 

Section 3.           Proceedings Other Than Derivative Proceedings by or in the
Right of the Company.  Indemnitee shall be entitled to the rights of
indemnification provided in this Section 3 if, by reason of his Corporate
Status, he is, or is threatened to be, made a party to any threatened, pending,
or completed Proceeding, other than a derivative Proceeding by or in the right
of the Company (or, if applicable, such other enterprise at which Indemnitee is
or was serving at the request of the Company).  Pursuant to this Section 3,
Indemnitee shall be indemnified against all judgments, penalties, fines and
amounts paid in settlement and all Expenses incurred by him or on his behalf in
connection with a Proceeding by reason of Indemnitee’s Corporate Status unless
it is established that (i) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (a) was committed in bad faith or
(b) was the result of active and deliberate dishonesty, (ii) Indemnitee actually
received an improper personal benefit in money, property or services, or
(iii) in the case of any criminal Proceeding, Indemnitee had reasonable cause to
believe that his conduct was unlawful.

 

Section 4.           Derivative Proceedings by or in the Right of the Company. 
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be,
made a party to any threatened, pending or completed derivative Proceeding
brought by or in the right of the Company (or, if applicable, such other
enterprise at which Indemnitee is or was serving at the request of the Company)
to procure a judgment in its favor.  Pursuant to this Section 4, Indemnitee
shall be indemnified against all amounts paid in settlement and all Expenses
incurred by him or on his behalf in connection with such Proceeding unless it is
established that (i) the act or omission of Indemnitee was material to the
matter giving rise to such a Proceeding and (a) was committed in bad faith or
(b) was the result of active and deliberate dishonesty or (ii) Indemnitee
actually received an improper personal benefit in money, property or services.

 

Section 5.           Indemnification for Expenses of a Party Who is Partly
Successful.  Without limitation on Section 3 and Section 4, if Indemnitee is not
wholly successful in any Proceeding covered by this Agreement, but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 5 for all Expenses incurred by him or on his
behalf in connection with each successfully resolved claim, issue or matter,
allocated on a reasonable and proportionate basis.  For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.

 

Section 6.           Advance of Expenses.  The Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding to which Indemnitee is, or is threatened to be, made a party or a
witness, within ten days after the receipt by the Company of a

 

3

--------------------------------------------------------------------------------


 

statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding. 
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
this Agreement has been met and a written undertaking by or on behalf of
Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established that the standard of conduct has not been met
and which have not been successfully resolved as described in Section 5.  To the
extent that Expenses advanced to Indemnitee do not relate to a specific claim,
issue or matter in the Proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis.  The undertaking required by this Section 6
shall be an unlimited general obligation by or on behalf of Indemnitee and shall
be accepted without reference to Indemnitee’s financial ability to repay such
advanced Expenses and without any requirement to post security therefor.

 

Section 7.           Procedure for Determination of Entitlement to
Indemnification.

 

(a)       To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Trustees in writing that
Indemnitee has requested indemnification.

 

(b)       Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 7(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall promptly
be made in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board of Trustees, a copy of
which shall be delivered to Indemnitee; or (ii) if a Change of Control shall not
have occurred or if after a Change of Control Indemnitee shall so request,
(A) by the Board of Trustees (or a duly authorized committee thereof) by a
majority vote of a quorum consisting of Disinterested Trustees (as herein
defined), or (B) if a quorum of the Board of Trustees consisting of
Disinterested Trustees is not obtainable or, even if obtainable, such quorum of
Disinterested Trustees so directs, by Independent Counsel in a written opinion
to the Board of Trustees, a copy of which shall be delivered to Indemnitee, or
(C) if so directed by a majority of the members of the Board of Trustees, by the
shareholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten days
after such determination.  Indemnitee shall cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity

 

4

--------------------------------------------------------------------------------


 

making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.

 

(c)       The Company shall pay the fees and expenses of Independent Counsel, if
one is appointed pursuant to this Section 7.

 

Section 8.           Presumptions and Effect of Certain Proceedings.

 

(a)       In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 7(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption.

 

(b)       The termination of any Proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that Indemnitee
did not meet the requisite standard of conduct described herein for
indemnification.

 

Section 9.           Remedies of Indemnitee.

 

(a)       If (i) a determination is made pursuant to Section 7 that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advance of
Expenses is not timely made pursuant to Section 6, (iii) no determination of
entitlement to indemnification shall have been made pursuant to
Section 7(b) within 30 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5 within ten days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall (A) unless the Company demands arbitration as provided by
Section 16, be entitled to an adjudication in an appropriate court of the State
of Maryland or in any other court of competent jurisdiction or (B) be entitled
to seek an award in arbitration as provided by Section 16, in each case of his
entitlement to such indemnification or advance of Expenses.

 

(b)       In any judicial proceeding or arbitration commenced pursuant to this
Section 9, the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification or advance of Expenses, as the case may be.

 

(c)       If a determination shall have been made pursuant to Section 7(b) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in

 

5

--------------------------------------------------------------------------------


 

any judicial proceeding or arbitration commenced pursuant to this Section 9,
absent a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification.

 

(d)       In the event that Indemnitee, pursuant to this Section 9, seeks a
judicial adjudication of or an award in arbitration as provided by Section 16 to
enforce his rights under, or to recover damages for breach of, this Agreement by
the Company, Indemnitee shall be entitled to recover in full from the Company,
and shall be indemnified in full by the Company for, any and all Expenses
incurred by him in such judicial adjudication or arbitration if it is determined
that the Indemnitee is entitled to enforce any of his rights under, or to
recover any damages for breach of, this Agreement by the Company.

 

Section 10.         Defense of the Underlying Proceeding.

 

(a)       Indemnitee shall notify the Company promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.

 

(b)       Subject to the provisions of the last sentence of this
Section 10(b) and of Section 10(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify Indemnitee of any
such decision to defend within 15 calendar days following receipt of notice of
any such Proceeding under Section 10(a) above, and the counsel selected by the
Company shall be reasonably satisfactory to Indemnitee.  The Company shall not,
without the prior written consent of Indemnitee, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee.  This Section 10(b) shall not apply to a
Proceeding brought by Indemnitee under Section 9 above or Section 15.

 

(c)       Notwithstanding the provisions of Section 10(b), if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that he may
have separate defenses or counterclaims to assert with respect to any issue
which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of

 

6

--------------------------------------------------------------------------------


 

counsel approved by the Company, which approval shall not be unreasonably
withheld, that an actual or apparent conflict of interest or potential conflict
of interest exists between Indemnitee and the Company, or (iii) the Company
fails to assume the defense of such Proceeding in a timely manner, Indemnitee
shall be entitled to be represented by separate legal counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which shall not be
unreasonably withheld, at the expense of the Company.  In addition, if the
Company fails to comply with any of its obligations under this Agreement or in
the event that the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which shall not be
unreasonably withheld, at the expense of the Company (subject to Section 9(d)),
to represent Indemnitee in connection with any such matter.

 

Section 11.             Liability Insurance.  To the extent the Company
maintains an insurance policy or policies providing liability insurance for any
of its directors, trustees or officers, Indemnitee shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any Company director, trustee or officer during
the Indemnitee’s tenure as a director, trustee or officer and, following a
termination of Indemnitee’s service in connection with a Change in Control, for
a period of six years thereafter.

 

Section 12.         Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)       The rights of indemnification and advance of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Amended and
Restated Declaration of Trust (as the same may be amended from time to time, the
“Declaration of Trust”) or Bylaws of the Company (as the same may be amended
from time to time, the “Bylaws”), any agreement or a resolution of the
shareholders entitled to vote generally in the election of trustees or of the
Board of Trustees, or otherwise.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.

 

(b)       In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(c)       The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable or payable or reimbursable as
Expenses hereunder if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

 

7

--------------------------------------------------------------------------------


 

Section 13.         Binding Effect.

 

(a)       The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, trustee, officer, employee or
agent of the Company or of any other real estate investment trust, corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the written
request of the Company, and shall inure to the benefit of Indemnitee and his or
her spouse, assigns, heirs, devisees, executors and administrators and other
legal representatives.

 

(b)       Any successor of the Company (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company shall be automatically deemed
to have assumed and agreed to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place, provided that no such assumption shall relieve the
Company of its obligations hereunder.  To the extent required by applicable law
to give effect to the foregoing sentence and to the extent requested by
Indemnitee, the Company shall require and cause any such successor to expressly
assume and agree to perform this Agreement by written agreement in form and
substance satisfactory to Indemnitee.

 

Section 14.         Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 15.         Limitation and Exception to Right of Indemnification or
Advance of Expenses.  Notwithstanding any other provision of this Agreement,
(a) any indemnification or advance of Expenses to which Indemnitee is otherwise
entitled under the terms of this Agreement shall be made only to the extent such
indemnification or advance of Expenses does not conflict with applicable
Maryland law and (b) Indemnitee shall not be entitled to indemnification or
advance of Expenses under this Agreement with respect to any Proceeding brought
by Indemnitee, unless (i) the Proceeding is brought to enforce indemnification
under this Agreement, the Declaration of Trust, the Bylaws, liability insurance
policy or policies, if any, or otherwise or (ii) the Declaration of Trust, the
Bylaws, a resolution of the shareholders entitled to vote generally in the
election of trustees or of the Board of Trustees or an agreement approved by the
Board of Trustees to which the Company is a party expressly provides otherwise.

 

8

--------------------------------------------------------------------------------


 

Section 16.         Arbitration.

 

(a)       Any disputes, claims or controversies between the parties
(i) regarding the Indemnitee’s entitlement to indemnification or advance of
Expenses hereunder or otherwise arising out of or relating to this Agreement, or
(ii) brought by or on behalf of any shareholder of the Company (which, for
purposes of this Section 16, shall mean any shareholder of record or any
beneficial owner of shares of the Company, or any former shareholder of record
or beneficial owner of shares of the Company), either on his own behalf, on
behalf of the Company or on behalf of any series or class of shares of the
Company or shareholders of the Company against the Company or any trustee,
officer, manager (including Reit Management & Research LLC or its successor),
agent or employee of the Company, including disputes, claims or controversies
relating to the meaning, interpretation, effect, validity, performance or
enforcement of this Agreement, the Declaration of Trust or the Bylaws (all of
which are referred to as “Disputes”) or relating in any way to such a Dispute or
Disputes, shall on the demand of any party to such Dispute be resolved through
binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”) then in
effect, except as modified herein.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Company and class actions by a shareholder
against those individuals or entities and the Company.

 

(b)       There shall be three arbitrators.  If there are (i) only two parties
to the Dispute, each party shall select one arbitrator within 15 days after
receipt by respondent of a copy of the demand for arbitration and (ii) more than
two parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand, shall each select, by the vote of a majority of the claimants
or the respondents, as the case may be, one arbitrator.  The two party-nominated
arbitrators shall jointly nominate the third and presiding arbitrator within 15
days of the nomination of the second arbitrator.  If any arbitrator has not been
nominated within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.  For the avoidance of doubt, the arbitrators appointed by the parties
to such Dispute may be affiliates or interested persons of such parties but the
third arbitrator elected by the party arbitrators or by the AAA shall be
unaffiliated with either party.

 

(c)       The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)       There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)       In rendering an award or decision (the “Award”), the arbitrators shall
be required to follow the laws of the State of Maryland.  Any arbitration
proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing

 

9

--------------------------------------------------------------------------------


 

and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based.

 

(f)        Except to the extent expressly provided by this Agreement (including
Section 5 and Section 9(d)) or as otherwise agreed between the parties, each
party involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action by a shareholder of the Company, award any
portion of the Company’s award to the claimant or the claimant’s attorneys. 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)       The Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)       Any monetary award shall be made and payable in U.S. dollars free of
any tax, deduction or offset.  The party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

Section 17.             Period of Limitations.  To the fullest extent permitted
by law, no legal action shall be brought, and no cause of action shall be
asserted, by or on behalf of the Company or any controlled affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company or its
controlled affiliate shall be extinguished and deemed released unless asserted
by the timely filing of a legal action within such two-year period; provided,
however, if any shorter period of limitations is otherwise applicable to any
such cause of action, such shorter period shall govern.

 

Section 18.             Reports to Shareholders.  To the extent required by the
MGCL, the Company shall report in writing to its shareholders the payment of any
amounts for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a derivative Proceeding by or in the right of the
Company with the notice of the meeting of

 

10

--------------------------------------------------------------------------------


 

shareholders of the Company next following the date of the payment of any such
indemnification or advance of Expenses or prior to such meeting.

 

Section 19.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  One such
counterpart signed by the party against whom enforceability is sought shall be
sufficient to evidence the existence of this Agreement.

 

Section 20.         Headings.  The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

 

Section 21.         Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

Section 22.         Notices.  Any notice, report or other communication required
or permitted to be given hereunder shall be in writing unless some other method
of giving such notice, report or other communication is accepted by the party to
whom it is given, and shall be given by being delivered at the following
addresses to the parties hereto:

 

(a)       If to Indemnitee, to:  The address set forth on the signature
page hereto.

 

(b)       If to the Company to:

 

Government Properties Income Trust
400 Centre Street
Newton, Massachusetts 02458
Attn:  Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 23.         Governing Law.  The parties agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

 

Section 24.             Miscellaneous.  Use of the masculine pronoun in this
Agreement shall be deemed to include usage of the feminine pronoun where
appropriate.

 

11

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

By:

/s/ David M. Blackman

 

Name:

David M. Blackman

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

INDEMNITEE

 

 

 

 

 

/s/ Adam D. Portnoy

 

Name:

Adam D. Portnoy

 

Address:

400 Centre Street Newton, MA 02458

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Trustees of Government Properties Income Trust

 

Re:  Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated                             , 20    , by and between Government
Properties Income Trust (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm that at
all times, insofar as I was involved as [a trustee] [an officer] of the Company,
in any of the facts or events giving rise to the Proceeding, I (1) did not act
with bad faith or active or deliberate dishonesty, (2) did not receive any
improper personal benefit in money, property or services and (3) in the case of
any criminal proceeding, had no reasonable cause to believe that any act or
omission by me was unlawful.

 

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 5 of the Indemnification
Agreement.  To the extent that Advanced Expenses do not relate to a specific
claim, issue or matter in the Proceeding, I agree that such Expenses shall be
allocated on a reasonable and proportionate basis.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this              day of                          , 20    .

 

 

WITNESS:

 

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.1

 

The following individuals are parties to Indemnification Agreements with the
Company which are substantially identical in all material respects to the
representative Indemnification Agreement filed herewith and are dated as of the
respective dates listed below.  The other Indemnification Agreements are omitted
pursuant to Instruction 2 to Item 601 of Regulation S-K.

 

Name of Signatory

 

Date

Jacquelyn S. Anderson

 

June 24, 2009

David M. Blackman

 

June 24, 2009

Jennifer B. Clark

 

June 24, 2009

Barbara D. Gilmore

 

June 24, 2009

John L. Harrington

 

June 24, 2009

Adam D. Portnoy

 

June 24, 2009

Barry M. Portnoy

 

June 24, 2009

William J. Sheehan

 

June 24, 2009

Jeffrey Somers

 

June 24, 2009

 

--------------------------------------------------------------------------------